Judgment, Supreme Court, Bronx County, entered on July 8, 1970, dismissing the complaint, unanimously reversed, on the law and the facts, without costs and without disbursements, and the action is remanded for trial. The order of the itrial court in granting defendant’s application to amend the answer was proper in the circumstances. However, plaintiff should have been granted a continuance of the trial to bring in other witnesses to meet the issues in the amended pleading. While plaintiff’s counsel was not candid with the court and defense counsel initially, the court in its 'discretion should have granted the continuance. Concur — MeGivem, J. F., Markewich, Nunez, Kupferman and Murphy, JJ.